Citation Nr: 1717608	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right ear disability, to include status post surgery times three and hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from June 1963 to June 1965.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2013, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that proceeding is included in the Virtual VA electronic claims file.  

This matter was previously remanded by the Board in July 2014 and has since been returned to the Board for further appellate review.  Unfortunately, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, remand is required to secure an adequate VA examination and opinion that complies with the Board's prior remand directives.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the July 2014 remand, the Board recharacterized the issue on appeal as one of entitlement to a right ear disability, to include hearing loss, in light of the Veteran's various right ear diagnoses and surgeries.  The Board then requested an examination and opinion addressing the etiology of any present right ear disorder, to include hearing loss.  Unfortunately, the resulting VA examination and opinion is inadequate for failure to address other right ear disorders of record.

February 1996 records from The Otology Group show that the Veteran complained of right otorrhea, and the impression was right otitis media with tympanic membrane perforation, right Eustachian tube dysfunction, and chronic sinusitis.  A January 1999 operative report from Baptist Hospital noted that the Veteran had chronic right tympanic membrane perforation measuring 40 percent of the area of the tympanic membrane associated with significant conductive hearing loss of approximately 30 to 40 decibels throughout all frequencies.  Private otology records from August 2009 show that the Veteran had a long history of right ear problems, and had undergone tympanic mastoid surgery in 1996 that was revised in 1999.  The Veteran had ongoing complaints of intermittent otorrhea from the right ear and recurrent otitis.  August 2009 diagnostic testing showed postoperative changes of the right ear consistent with mastoidectomy, and extensive soft tissue accumulation within the middle air cavity.  It was noted that recurrent cholesteatoma was a consideration.  The Veteran underwent a right tympanoplasty with modified radical mastoidectomy and ossicular chain reconstruction with cartilage graft in October 2009.  At the time, it was reported that he had a long history of progressive right ear hearing loss and pain, and was noted to have a large hole in his ear.  2013 VA audiology records report that on examination of the right ear there was a large, dry mastoid bowl.  

The Veteran underwent another VA audiology examination in August 2014.  Following audiometric testing, the examiner diagnosed mixed hearing loss in the right ear and hearing loss disability for VA purposes.  The examiner opined that the Veteran's hearing loss was unrelated to his period of service as the Veteran's hearing was normal at separation.  The examiner cited to an Institute of Medicine study for the proposition that there was insufficient evidence to determine whether permanent noise-induced hearing loss could develop much later in life following the cessation of noise exposure.  With regard to tinnitus, the examiner explained that, while hearing loss and tinnitus could co-exist and have similar etiologies, tinnitus did not cause hearing loss and that tinnitus and hearing loss could exist independently of each other.

The Board finds the 2014 VA examination to be inadequate as the examiner did not address the other right ear disorders of record in addition to the right ear hearing loss.  The Veteran's testimony is that he had right ear ringing and pain during service, and that his hearing loss began shortly thereafter although it may have begun during his period of service.  On remand, a VA addendum opinion is necessary to address the etiology of all right ear disorders present during the pendency of this appeal in light of the Veteran's testimony regarding the onset of right ear symptoms in service.  

Also, on remand appropriate efforts should be made to identify and obtain any outstanding and relevant VA or private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records that are not already of record.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, the entire claims file should be made available to an examiner qualified to opine on ear conditions to provide an addendum opinion on the etiology of the Veteran's claimed right ear disorder, to include hearing loss.  A new examination should be provided only if deemed necessary by the examiner providing the addendum opinion.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner is requested to provide the following information and opinions:

a.  Identify all right ear diagnoses present since March 2010.  If a prior diagnosis of record is inaccurate or no longer applicable, the examiner should explain why.  

The examiner's attention is directed in particular to the following:  February 1996 records from The Otology Group documenting right otorrhea, right otitis media with tympanic membrane perforation, right Eustachian tube dysfunction, and chronic sinusitis; a January 1999 operative report from Baptist Hospital noting chronic right tympanic membrane perforation measuring 40 percent of the area of the tympanic membrane associated with significant conductive hearing loss; private otology records from August 2009 showing a long history of right ear problems with tympanic mastoid surgery in 1996 that was revised in 1999, and ongoing complaints of intermittent otorrhea from the right ear and recurrent otitis; August 2009 diagnostic testing showing postoperative changes of the right ear consistent with mastoidectomy, and extensive soft tissue accumulation within the middle air cavity, with recurrent cholesteatoma as a consideration; and 2013 VA audiology records reporting that on examination of the right ear there was a large, dry mastoid bowl.  

b.  For each diagnosis made, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed right ear disorder had its onset during the Veteran's service or was otherwise caused or aggravated by his service?  The examiner must fully address the Veteran's reports of onset and continuity of symptoms.  The examiner is reminded that the Veteran is already service-connected for tinnitus.

4.  Review the examination reports to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

